Citation Nr: 9902271	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in April 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for a right knee 
disability and assigned a 10 percent rating.  


FINDING OF FACT

The veterans service-connected right knee disability is 
manifested primarily mild medial lateral laxity, 
symptomatology which is analogous to no more than mild 
recurrent subluxation or lateral instability; and 
osteoarthritis of the right knee, which is productive of 
minimal limitation of motion, including that which is due to 
pain on motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for right knee laxity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).

2.  The schedular criteria for a separate 10 percent rating 
for arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  The United States Court of Veterans Appeals 
(Court) has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Diagnostic Code 5257 provides that, for impairment of the 
knee, when there is recurrent subluxation or lateral 
instability, a 10 percent rating is warranted where the 
disability is slight, and a 20 percent rating is warranted 
where the disability is moderate.  38 C.F.R. § 4.71a.

In this case, service medical records reflect that during 
service in 1944 the veteran sustained trauma to his left 
ankle during a plane crash; service connection has been 
recently established for a left ankle disability.  During a 
VA examination in December 1997, the veteran complained of 
trouble with his right knee on stairs or walking on uneven 
ground.  Examination revealed mild mediolateral laxity and 
severe degenerative joint disease of the right knee, and 
resulted in the medical opinion that these changes were 
secondary to the veterans service-connected left ankle 
disability.  Previous x-rays in 1990 also revealed 
degenerative arthritis of the right knee.  Ranges of motion 
of the right knee at the recent VA examination in December 
1997 were to 0 degrees of extension with complaints of severe 
right knee pain, and to 98 degrees of flexion with onset of 
pain beginning at 80 degrees of flexion.  The April 1998 RO 
rating decision on appeal granted service connection for 
right knee disability, as secondary to the veterans service-
connected left ankle disability.  The veteran thereafter 
entered notice of disagreement with that decision, requesting 
a separate compensable rating for arthritis of the right 
knee. 

The Board has considered the veterans complaints of his knee 
giving way, and trouble on stairs or walking on uneven 
ground, as well as the clinical findings of record of 
mediolateral laxity.  Upon consideration of all the evidence 
of record, including objective findings and the veterans 
subjective complaints, the Board finds that the 
symptomatology attributable to the veterans service-
connected right knee (not including due to arthritis of the 
right knee, which is addressed herein separately) is 
analogous to no more than mild recurrent subluxation or 
lateral instability of the right knee.  That level of 
impairment warrants a 10 percent evaluation, but no more, 
under Diagnostic Code 5257.  See 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257.

The Board notes that, in addition to the mediolateral laxity 
of the right knee and associated complaints, there has been 
in this case a diagnosis of severe degenerative joint disease 
of the right knee.  VAs General Counsel, in a precedent 
opinion, recently held that, where a veteran has both 
arthritis and instability of a knee, separate disability 
ratings may be authorized under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97.  The Board notes the veterans 
contentions in this regard, entered through his 
representatives written argument on appeal, to the effect 
that, for the right knee disability, separate compensable 
ratings are warranted for instability and degenerative 
arthritis.  The Board agrees. 

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion, to be 
rated under the diagnostic code for degenerative or 
hypertrophic arthritis.  Limitation of motion must be 
confirmed objectively by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.   38 C.F.R. 
§ 4.71a.

The evidence of record includes a diagnosis of severe 
degenerative joint disease of the right knee.  The evidence 
shows that, in addition to the service-connected right knee 
disability of laxity or instability currently evaluated as 10 
percent disabling, the veteran has arthritis of the right 
knee, diagnosed as severe degenerative joint disease.  There 
is some evidence of painful motion, and minimal limitation of 
motion has been objectively confirmed upon range of motion 
testing.  38 C.F.R. § 4.71a.  For these reasons, the Board 
finds that a separate 10 percent rating for arthritis of the 
right knee is warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5003; 
VAOPGCPREC 23-97.  The symptomatology associated with right 
knee laxity or instability, and that attributable to right 
knee arthritis, including limitation of motion, must be 
considered separately.  VA disability compensation 
regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).

The credible, objective evidence of record demonstrates that, 
while the veteran does have some limitation of motion of the 
right knee, including that due to pain, the limitation of 
motion and limitation of function of the right knee due to 
arthritis do not warrant a higher rating.  At the December 
1997 VA examination, the veteran was found to have extension 
to 0 degrees with complaints of severe right knee pain, and 
to 98 degrees of flexion with onset of pain beginning at 80 
degrees of flexion.  This evidence does not demonstrate 
limitation of motion which would warrant an evaluation in 
excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261. 

In accordance with the holding of the Court in DeLuca v. 
Brown, 6 Vet. App. 321, 324 (1995), the Board recognizes that 
pain may result in additional functional limitation, to 
include additional limitation of motion due to pain on 
motion, see 38 C.F.R. §§ 4.40, 4.45, and the Board has noted 
the veterans complaints of pain and pain on motion of the 
right knee.  However, while there is some limitation of right 
knee motion due to pain on motion, the evidence does not 
demonstrate that such pain on motion is productive of 
additional functional limitation or limitation of motion 
which more nearly approximates moderate instability of the 
right knee, limitation of flexion of the left knee to 30 
degrees, or limitation of extension of the right knee to 15 
degrees, so as to warrant a higher evaluation on that basis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261. 


ORDER

An increased evaluation in excess of 10 percent for 
instability of the right knee is denied.

A separate disability evaluation of 10 percent is granted for 
arthritis of the right knee, subject to governing regulations 
concerning payment of monetary awards.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
